This case now comes to this Court on petition of plaintiffs in error to be given permission to apply *Page 374 
to the sound discretion of the judge of the Circuit Court of the Twenty-seventh Judicial Circuit praying that a writ of error coram nobis issue in the cause. Having considered the petition, it is the judgment of this Court that the same should be denied upon authority of the opinion in the case of Washington v. State, 92 Fla. 730; 110 So. 259, and it is so ordered.
Denied.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur.